Citation Nr: 1131266	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.


FINDING OF FACT

The competent and credible evidence is, at the very least, in relative equipoise as to whether the Veteran has recurrent tinnitus which manifested during service and has been continuous ever since.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for tinnitus.  In statements made during this appeal, he indicates that he worked on the flight line as a mechanic during his period of active duty service and that such noise exposure led him to develop hearing loss and tinnitus.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Initially, the Board notes that the Veteran has already been awarded service connection for bilateral hearing loss as a result of in-service noise exposure.  His DD 214 indicates that he was an aircraft maintenance specialist, and his service treatment records contain evidence (i.e., Hearing Conservation Data Report) which shows he was exposed to "flight line" and "dock" noise during service.  Given that there is sufficient evidence of in-service noise exposure, the relevant inquiry is whether the Veteran has tinnitus, and if so, whether such disability is related to military service.

The Veteran was evaluated by the VA during this appeal for the specific purpose of determining the nature and etiology of any hearing loss and tinnitus.  A review of the January 2007 audiological report and April 2007 addendum reflects that the examiner concluded that hearing loss is "at least as likely as not" related to military noise, but that tinnitus is "less likely as not" caused by noise in service.  In reaching the latter conclusion, the examining audiologist noted that the Veteran "reported that the tinnitus only began within the last year."  However, earlier in the examination report, the audiologist indicated that the Veteran "reported [tinnitus] since the service."  Additionally, the examining audiologist indicated that she reviewed the claims file in preparing the opinion.  Yet, no mention is made of the fact that service treatment records contain a June 1969 Hearing Conservation Data report in which the Veteran answered "yes" to the question of whether he experienced tinnitus following noise exposure.  

The United States Court of Appeals for Veterans Claims (Court) has held that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the January 2007 examining audiologist's opinion appears to be based on information that is in direct contradiction with both lay evidence obtained at the January 2007 examination and contemporaneous medical evidence in the service treatment records.  Since there is no other information in the claims file to suggest that the Veteran's tinnitus began only one year prior to the January 2007 examination, the Board finds the VA opinion of record is based on an inaccurate history.  Thus, it will be afforded no probative weight in this determination.  See id.; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (affirming that the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

Without the VA medical opinion, the only evidence of record are the service treatment records, which indicate that the Veteran complained of tinnitus in service, and his competent lay assertions that he has experienced tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that tinnitus is a condition that is capable of lay observation).  Absent some indication that his lay assertions are not credible, and given that there is contemporaneous evidence of complaints of tinnitus during service, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's tinnitus reported during service has remained chronic through the present day.  In resolving all doubt in the Veteran's behalf, service connection is warranted for this disability.  See 38 C.F.R. § 3.303(b).
	(CONTINUED ON NEXT PAGE)

ORDER

Service connection is granted for tinnitus.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


